DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a laser projection module, comprising:
a laser emitter configured to emit laser;
a collimation element arranged in a laser emission direction of the laser emitter and configured to collimate the laser;
a diffractive optical element arranged in a position subsequent to the collimation element along the laser emission direction of the laser emitter, and configured to diffract the laser collimated by the collimation element to form a laser pattern; and
a temperature detection element arranged adjacent to the laser emitter and configured to detect a temperature of the laser emitter

wherein the laser emitter is an edge-emitting laser, and the edge-emitting laser comprises a light-emitting surface facing the collimation element. 
The prior art of record fails to teach or suggest  depth camera, comprising:
a laser projection module, the laser projection module comprising:
a laser emitter configured to emit laser;
a collimation element configured to collimate the laser;

a diffractive optical element configured to diffract the laser collimated by the collimation element to form a laser pattern; and
a temperature detection element configured to detect a temperature of the laser emitter and output a temperature detection signal;
an image collector configured to acquire the laser pattern projected by the laser projection module to a target space; and
a processor coupled to the temperature detection element, and configured to adjust an emission power of the laser emitter according to the temperature detection signal and to process the laser pattern to obtain a depth image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd